Citation Nr: 1218194	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  04-27 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness from Persian Gulf War service. 

2.  Entitlement to service connection for left ankle pain, to include as due to an undiagnosed illness from Persian Gulf War service. 

3.  Entitlement to service connection for hand pain, to include as due to an undiagnosed illness from Persian Gulf War service. 

4.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness from Persian Gulf War service. 

5.  Entitlement to service connection for insomnia, to include as due to an undiagnosed illness from Persian Gulf War service.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to September 1995, with service in Southwest Asia from November 1990 to March 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board previously remanded this case in October 2007 and August 2008. 

In the August 2008 decision, the Board also denied service connection for CFS.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and, in August 2009, the Veteran (through his representative) and the VA General Counsel filed a joint motion for remand.  This motion was granted in an August 2009 Court order.  In August 2010, in compliance with the Court remand, the Board remanded the claims to the agency of original jurisdiction (AOJ) for additional development.

In a January 2012 brief to the Board, the Veteran's representative indicated that the Veteran has hypertension, gastroesophageal reflux disease (GERD), and headaches that may be related to military service, including service in the Persian Gulf.  The Veteran's representative also stated that the Veteran wished to file a claim of for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  As these issues have not been developed for appellate review, they are referred to the AOJ for appropriate action.

In addition, the Board referred a claim of service connection for eczema in the August 2010 remand.  It does not appear that any action has been taken on the matter and it is again referred to the AOJ.

The claims for entitlement to service connection for CFS, left ankle pain, hand pain, and joint pain, all to include as due to an undiagnosed illness from Persian Gulf War service, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  In the August 2010 remand, the Board referred the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) to the AOJ for appropriate action, as the Board did not have jurisdiction over the claim.

2.  In the August 2010 remand, the Board remanded the claim for entitlement to service connection for insomnia as inextricably intertwined with the PTSD claim.

3.  A July 2011 rating decision reflects the AOJ granted service connection for PTSD, effective in February 2010.  That decision reflects chronic sleep impairment as part of the PTSD symptomatology for which the Veteran is rated.

4.  There remains no issue of fact or law related to the issue of insomnia.


CONCLUSION OF LAW

The criteria for dismissal of the appeal of the issue of entitlement to service connection for insomnia have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 4.14, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  Applicable regulation provides that the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).

In the August 2010 remand, the Board referred the issue of entitlement to service connection for PTSD to the AOJ for appropriate action, as the Board did not have jurisdiction over the claim.  At that time, the Board also remanded the claim for entitlement to service connection for insomnia as inextricably intertwined with the PTSD claim.  A July 2011 rating decision reflects the AOJ granted service connection for PTSD, effective in February 2010.  That decision reflects chronic sleep impairment as part of the PTSD symptomatology for which the Veteran is rated.

Although insomnia may be a symptom of an underlying disease or disorder, as with the Veteran's PTSD, it is not disease or disorder in and of itself.  As such, it may not be the subject of service connection.  See, i.e., 61 Fed. Reg. 20440-44 (May 7, 1996) (elevated cholesterol is a laboratory value and not a disease).  Thus, there is no issue or fact or law for the Board to resolve as concerns insomnia because the Veteran's insomnia is contemplated in the rating for the Veteran's service-connected PTSD.  This will not preclude the Veteran's reported insomnia from being considered on the issue of whether he has a CFS or an undiagnosed illness.  Because there is no issue or fact or law for the Board to resolve, the Board will dismiss the appeal as to the issue of entitlement to service connection for insomnia.


ORDER

The appeal of the issue of entitlement to service connection for insomnia is dismissed.


REMAND

The August 2010 remand asked a VA examiner to determine if the Veteran met the criteria for a diagnosis of CFS.  A January 2011 examination report reflects the examiner determined the Veteran did not.  The remand also asked the examiner to determine, for each joint in issue, whether the criteria for a known clinical diagnosis (i.e., arthritis, muscle strain, tendonitis) have been met.  For each joint for which the Veteran has reported pain or other symptoms, but for which a known clinical diagnosis cannot be made, the examiner was asked to specify whether there is a chronic disease process existing for six months or more as shown by "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  The examination report reflects the examiner did not address that question for each joint for which a clinical diagnosis could not be made.

The Court has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Moreover, the Court has held that once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  In light of the inadequacy of part of the January 2011 VA examination, the Board finds that the claims of service connection for CFS, left ankle pain, hand pain, and joint pain, must be remanded to the AOJ for compliance.

In the January 2012 brief, the Veteran's representative also contended that the Veteran's claimed disabilities may have been caused or aggravated by his service-connected PTSD.  Thus, a new theory of entitlement has been raised as service connection is now in effect for PTSD.  Thus, an opinion should also be provided regarding secondary service connection.  See 38 C.F.R. § 3.310 (2011).

Given the new theory of secondary service connection, the Veteran should be sent a letter notifying him of the information and evidence necessary to substantiate his claims of service connection on a secondary basis to comply with the Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Accordingly, the case is REMANDED for the following action:

1.  Send a new VCAA notice letter to the Veteran.  The letter should notify him of the information and evidence necessary to substantiate his claims of service connection for CFS, left ankle pain, hand pain, and joint pain.  Notice regarding secondary service connection must be included.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  See Dingess/Hartman, 19 Vet. App. at 473.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Forward the claims file to the VA examiner who conducted the January 2011 examination.  Ask the examiner to opine whether, for each joint for which the Veteran has reported pain or other symptoms, but for which a known clinical diagnosis cannot be made, there is a chronic disease process existing for six months or more as shown by "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  The examiner is reminded that the symptom history reported by the Veteran is particularly important in making this determination and must be given full consideration. 

The examiner is also asked to opine whether it is at least as likely as not (50 percent or greater probability) that the diagnosed right hip degenerative joint disease is etiologically related to the Veteran's period of active service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified CFS, left ankle pain, hand pain, and/or joint pain was either (a) caused by, or (b) aggravated by the Veteran's service-connected PTSD.

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

If the examiner who conducted the 2011 examination is no longer available, arrange an examination with an equally qualified examiner to render the above requested opinions.  The claims file must be provided for review as part of any examination.  (Also, arrange for a new examination if one is necessary to answer the questions set forth above.)

3.  Review the requested examination reports to ascertain whether the questions posed on remand, particularly those concerning the criteria of 38 C.F.R. § 3.317(a) and secondary service connection, have been fully addressed.  If not, the reports(s) should be returned to the examiner(s) for completion. 

4.  After all of the above is complete, re-adjudicate the claims for service connection for CFS, left ankle pain, hand pain, joint pain, and insomnia, all to include as due to an undiagnosed illness from Persian Gulf War and on a secondary basis.  If the determination of any of these claims remains adverse to the Veteran, furnish him and his representative with a supplemental statement of the case and given an opportunity to respond. 

No action is required of the Veteran until notified by VA.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


